IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44119

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 322
                                                )
       Plaintiff-Respondent,                    )   Filed: January 18, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
REGINALD IVIE,                                  )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of confinement
       of seven years, for lewd conduct with a minor, affirmed.

       James, Vernon & Weeks, P.A.; Monica Flood Brennan, Coeur d’Alene, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; MELANSON, Judge
                                   and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Reginald Ivie pleaded guilty to lewd conduct with a minor, Idaho Code § 18-1508. The
district court imposed a unified life sentence, with seven years determinate.         Ivie appeals
contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ivie’s judgment of conviction and sentence are affirmed.




                                                   2